U.S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 /A Amendment No. 1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 Nepia, Inc. (Exact name of Registrant as specified in its charter) NEVADA 3430 (State or other jurisdiction of incorporation or organization) (Primary SIC Code Number) Tian Bei W. Rd. Yung Guang Tian Di Ming Xing Ge, Unit 1503, Shenzhen, China Nevada Agency and Trust Company 50 West Liberty St, Suite 880 Reno, NV 89501 (Address and telephone number of principal executive offices) (Name and address of agent for service) TBA Approximate date of commencement of proposed sale to public: As soon as practicable after the effective date of this Registration Statement. (IRS Employer Identification Number) If any of the securities being registered on the Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, check the following box |X| If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.|| Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b2 of the Exchange Act. Large accelerated filer || Accelerated filer|| Non-accelerated filer|| (Do not check if a smaller reporting company) Smaller reporting company |X| CALCULATION OF REGISTRATION FEE TITLE OF EACH CLASS OF SECURITIES TO BE REGISTERED AMOUNT TO BE REGISTERED PROPOSED MAXIMUM PRICE SHARE (1) PROPOSED MAXIMUMAGGREGATE OFFERING PRICE (2) AMOUNT OF REGISTRATION FEE (3) Common Stock 720,000 shares This price was arbitrarily determined by Nepia, Inc. (3) Estimated solely for the purpose of calculating the registration fee in accordance with Rule 457(a) under the Securities Act. Already Paid. THE REGISTRANT HEREBY AMENDS THIS REGISTRATION STATEMENT ON SUCH DATE OR DATES AS MAY BE NECESSARY TO DELAY ITS EFFECTIVE DATE UNTIL THE REGISTRANT SHALL FILE A FURTHER AMENDMENT WHICH SPECIFICALLY STATES THAT THIS REGISTRATION STATEMENT SHALL THEREAFTER BECOME EFFECTIVE IN ACCORDANCE WITH SECTION 8(a) OF THE SECURITIES ACT OF 1, ACTING PURSUANT TO SECTION 8(a), MAY DETERMINE. COPIES OF COMMUNICATIONS TO: David S. Jennings, Esq. 330 Carousel Parkway, Henderson, Nevada 89014 Phone: (702) 595-5150 / Fax: (800) 731-6120 Table of Contents SUBJECT TO COMPLETION, Dated June 2 , 2011 PROSPECTUS NEPIA, INC. COMMON STOCK INITIAL PUBLIC OFFERING The selling shareholders named in this prospectus are offering up to 720,000 shares of common stock offered through this prospectus.We will not receive any proceeds from this offering and have not made any arrangements for the sale of these securities.We will use our best efforts to maintain the effectiveness of the resale registration statement from the effective date through and until all securities registered under the registration statement have been sold or are otherwise able to be sold pursuant to Rule 144 promulgated under the Securities Act of 1933. Offering Price Underwriting Discounts and Commissions Proceeds to Selling Shareholders Per Share None Total None Our common stock is presently not quoted on any market or securities exchange.The sales price to the public is fixed at $0.03 per share until such time as the shares of our common stock are quoted on the OTC Bulletin Board (“OTCBB”), which is sponsored by the Financial Industry Regulatory Authority (“FINRA”). The OTCBB is a network of security dealers who buy and sell stock. The dealers are connected by a computer network that provides information on current "bids" and "asks", as well as volume information.Although we intend to apply for quotation of our common stock on the OTCBB through a market maker, public trading of our common stock may never materialize.If our common stock becomes quoted on the OTCBB, then the sale price to the public will vary according to prevailing market prices or privately negotiated prices by the selling shareholders. The purchase of the securities offered through this prospectus involves a high degree of risk.See section entitled “Risk Factors” starting on page 7. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. The information in this prospectus is not complete and may be changed.We may not sell these securities until the registration statement filed with the Securities and Exchange Commission is effective.The prospectus is not an offer to sell these securities and it is not soliciting an offer to buy these securities in any state where the offer or sale is not permitted. The Date of This Prospectus is: June 2, 2011 2 Table of Contents Table of Contents Summary 5 Risk Factors 7 Risks Associated with Our Financial Condition 7 Because our auditor has issued a going concern opinion regarding our company, there is an increased risk associated with an investment in our company. 7 Because we have a limited operating history, it is difficult to evaluate your investment in our stock. 7 Risks Associated with Our Business Model 8 Because we may be unable to complete our development, manufacturing and commercialization of our small boilers, we could face significantly harm to our business plans, prospects, results of operations and financial condition. 8 Because we do not have exclusive agreements with the third party manufacturers that will manufacture our products, we may be unable to effectively manufacture and distribute our products or distribute them at all, which would adversely affect our reputation and materially reduce our revenues. 9 If the energy market for boilers in Southeast Asia does not experience significant growth or if our products do not achieve broad acceptance, we will not be able to achieve revenues. 9 If we are unable to gauge trends and react to changing consumer preferences in a timely manner, our sales will decrease, and our business may fail. 10 In the event that we are unable to successfully compete in the Chinese boiler industry, we may not be able to achieve profitable operations. 10 Our products may contain defects, which could adversely affect our reputation and cause us to incur significant costs. 11 If we do not effectively implement measures to sell our products, we may never achieve revenues and you will lose your entire investment. 11 If we are unable to successfully manage growth, our operations could be adversely affected. 11 Because we intend to offer our product in China and other countries throughout Asia, we are subject to risks associated with international operations. 12 Because the industry is dependent upon general economic conditions and uncertainties, future developments could result in a material adverse effect on our business. 12 Risks Associated with Management and Control Persons 13 Because our management is inexperienced in operating a boiler business, our business plan may fail. 13 If we are unable to hire and retain key personnel, we may not be able to implement our business plan. 13 Because our officers and directors only agreed to provide their services on a part-time basis and have other commitments, they may not be able or willing to devote a sufficient amount of time to our business operations, causing our business to fail. 13 Because our President and Director, Li Deng Ke, and Director, Xiong Chao Jun own an aggregate of 48% of our outstanding common stock, investors may find that corporate decisions influenced by these shareholders are inconsistent with the best interests of other shareholders. 14 Risks Related to Legal Uncertainty and Conducting Business in China 14 If our products fail to meet industry standards, we will incur substantial litigation, judgment, product liability, and product recall costs, which will increase our losses and negatively affect our brand name reputation and product sales. 14 Even though we are not manufacturing the products ourselves, if any of the products we sell infringe on the intellectual property rights of others, we may find ourselves involved in costly litigation, which will negatively affect the financial results of our business operations. 14 Adverse changes in political and economic policies of the Chinese government could have a material adverse effect on the overall economic growth of China, which could reduce the demand for our products and materially and adversely affect our business. 15 Our operations and assets in the China are subject to significant political and economic uncertainties. 16 Because Chinese law governs almost all of our material agreements, we may not be able to enforce our legal rights within China or elsewhere, which could result in a significant loss of business, business opportunities, or capital. 16 We may have difficulty establishing adequate management, legal and financial controls in China, which could impair our planning processes and make it difficult to provide accurate reports of our operating results. 16 Because our funds may be held in banks which do not provide insurance, the failure of any bank in which we deposit our funds could affect our ability to continue in business. 16 Failure to comply with the United States Foreign Corrupt Practices Act could subject us to penalties and other adverse consequences. 17 Imposition of trade barriers and taxes may reduce our ability to do business internationally, and the resulting loss of revenue could harm our profitability. 17 Because our sole executive officer and our directors reside outside of the United States, all the assets of these persons are located outside the United States, and all of our operations are performed outside the United States, you may have difficulty in enforcing your legal rights against us or our executive officer and directors. 17 New legislation, including the Sarbanes-Oxley Act of 2002, may make it more difficult for us to retain or attract officers and directors. 17 Risks Related to Our Securities 18 If a market for our common stock does not develop, shareholders may be unable to sell their shares. 18 3 Table of Contents If the selling shareholders sell a large number of shares all at once or in blocks, the market price of our shares would most likely decline. 18 If we issue shares of preferred stock with superior rights than the common stock registered in this prospectus, it could result in a decrease in the value of our common stock and delay or prevent a change in control of us. 18 If our common stock is quoted on the OTCBB or quoted and a public market for our common stock develops, short selling could increase the volatility of our stock price. 18 Because we do not expect to pay dividends for the foreseeable future, investors seeking cash dividends should not purchase our common stock. 19 Because we will be subject to the “Penny Stock” rules once our shares are quoted on the over-the-counter bulletin board, the level of trading activity in our stock may be reduced. 19 If our shares are quoted on the OTCBB, we will be required to remain current in our filings with the SEC and our securities will not be eligible for quotation if we are not current in our filings with the SEC. 19 Forward-Looking Statements 20 Use of Proceeds 20 Determination of Offering Price 20 Dilution 20 Selling Shareholders 21 Plan of Distribution 22 Legal Proceedings 23 Directors, Executive Officers, Promoters and Control Persons 24 Security Ownership of Certain Beneficial Owners and Management 25 Description of Securities 25 Interests of Named Experts and Counsel 28 Disclosure of Commission Position of Indemnification for Securities Act Liabilities 29 Organization within the Last Five Years 29 Description of Business 29 Certain Relationships and Related Transactions 39 Market for Common Equity and Related Stockholder Matters 39 Executive Compensation 41 Financial Statements 43 Changes In and Disagreements with Accountants 44 Available Information 4 4 4 Table of Contents Summary We were incorporated as Nepia Inc. on August 9, 2010, in the State of Nevada for the purpose of developing, manufacturing, and selling small boilers aimed at farmers primarily in Southeast Asia. Our product is being designed to be installed in individual farm homes, initially only in China, and then later in other Asian countries. We are currently in the development stage and have nominal operations and minimal assets, which makes us a “shell company” as defined in Rule 12b-2 of the Exchange Act, as amended. A s of March 31, 2011, we had $33,811 in current assets and current liabilities in the amount of $0. Accordingly, we have working capital of $33,811 as of March 31, 2011. Since our inception through March 31, 2011, we have incurred a net loss of $18,689. We do not have enough cash to enable us to implement our business plan as set forth in this prospectus. For these and other reasons, our independent auditors have raised substantial doubt about our ability to continue as a going concern. Accordingly, we will require additional financing. Our principal executive offices are located at Tian Bei W. Rd., Yung Guang Tian Di Ming Xing Ge, Unit 1503, Shenzhen, China. Our fiscal year end is March 31. The Offering Securities Being Offered Up to 720,000 shares of our common stock. Offering Price The offering price of the common stock is $0.03 per share.There is no public market for our common stock.We cannot give any assurance that the shares offered will have a market value, or that they can be resold at the offered price if and when an active secondary market might develop, or that a public market for our securities may be sustained even if developed.The absence of a public market for our stock will make it difficult to sell your shares in our stock. We intend to apply to the OTCBB, through a market maker that is a licensed broker dealer, to allow the trading of our common stock upon our becoming a reporting entity under the Securities Exchange Act of 1934. If our common stock becomes so quoted and a market for the stock develops, the actual price of stock will be determined by prevailing market prices at the time of sale or by private transactions negotiated by the selling shareholders.The offering price would thus be determined by market factors and the independent decisions of the selling shareholders. Minimum Number of Shares To Be Sold in This Offering None 5 Table of Contents Securities Issued and to be Issued 2,625,000 shares of our common stock are issued and outstanding as of the date of this prospectus. Our President and Director, Li Deng Ke, and Director, Xiong Chao Jun, own an aggregate of 48% of the common shares of our company and therefore have substantial control.All of the common stock to be sold under this prospectus will be sold by existing shareholders.There will be no increase in our issued and outstanding shares as a result of this offering. Use of Proceeds We will not receive any proceeds from the sale of the common stock by the selling shareholders. Summary Financial Information Balance Sheet Data March 31, 2011 Cash $ Total Assets $ Liabilities $
